            Case 3:13-bk-00293-JAF     Doc 272    Filed 09/21/20   Page 1 of 1




                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION

In re:                                           Case 3:13-bk-00293-JAF
                                                 Chapter 13
James David McKathan,
aka David McKathan
aka M & H Training and Sales
aka Grassroots Training and Sales,

Kaylynn Hayman McKathan
aka Martha K Hayman
aka Martha Kaylynn Hayman
aka M & H Training and Sales
aka Kaylynn Hayman McKathan

         Debtor.


                               NOTICE OF APPEARANCE

         The undersigned give notice of appearance as additional counsel for Debtors,

pursuant to Fed. R. Bankr. P. 9010(b), and requests that all notices, papers, pleadings,

and correspondence filed or noticed in this case be served upon her pursuant to Fed.

R. Bankr. P. 2002.

                                                 COURTNEY D. DURHAM, P.A.
                                                 Law Practice

                                                  /s/ Courtney D. Durham
                                                 COURTNEY D. DURHAM
                                                 Fla. Bar No. 834041
                                                 PO Box 3992
                                                 Ocala, Florida 34478
                                                 352-732-2299
                                                 courtney@rapocala.com

                                                 Attorney for Debtors
